BLANCHE, Justice (dissenting).
Core’s actions were not, in my opinion, fraudulent. They are more properly described as witless and lacking in either perception or understanding. He was dealing with his uncle-in-law and a bank client whom he undoubtedly wanted to keep. Considering time, the exigencies of the situation and his relationship with both parties, Core evidently rationalized that there was no need to complicate matters by clearing a title to the property and certifying the same when his uncle-in-law would be certain to pay the bank.
I would agree with the commissioner’s report.